unnecessarily-suggestive-identification procedures we have examined
                previously and conclude that no plain error occurred.
                            Second, appellant claims that the composite duplicate
                surveillance videotape should not have been admitted because the copy
                malfunctioned and was questionably edited. We review for constitutional
                or plain error as appellant failed to object at trial. Id. at 394, 834 P.2d at
                402. NRS 52.245 provides that duplicates are admissible to the same
                extent as the original unless a genuine question is raised as to the
                authenticity of the original or it would be unfair to admit the duplicate in
                lieu of the original under the circumstances. Appellant does not challenge
                the authenticity of the original video but argues that because the copy
                inexplicably malfunctioned at the preliminary hearing, it was unfair to
                admit the duplicate over the originals. Burrell testified that she created
                the composite from the surveillance footage and identified the material on
                the duplicate as being a fair and accurate copy. Appellant fails to show
                any unfairness in admitting the composite duplicate surveillance
                videotape; he does not suggest that relevant or exculpatory evidence was
                deleted or that the duplicate was inaccurate. His bare assertion that the
                tape malfunctioned and therefore its admission was clearly unfair does not
                persuade us, and we discern no error by the district court in admitting the
                composite duplicate surveillance videotape.
                            Third, appellant argues that he was prejudiced at trial by the
                State's use of leading questions, particularly with Burrell. Appellant
                failed to object at trial, therefore we review for constitutional or plain
                error. Sterling, 108 Nev. at 394, 834 P.2d at 402. District courts have
                considerable discretion as to whether to allow leading questions, and
                unless the leading questions cause extreme prejudice, their use is not

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                ordinarily a ground for reversal. See Leonard v. State, 117 Nev. 53, 70, 17
                P.3d 397, 408 (2001); Barcus v. State, 92 Nev. 289, 291, 550 P.2d 411, 412
                (1976); Anderson v. Berrum, 36 Nev. 463, 470-71, 136 P. 973, 976 (1913)).
                After careful review of the record, we conclude that the leading questions
                did not cause appellant any prejudice or undermine the fairness of his
                trial. See Rowland v. State, 118 Nev. 31, 38, 39 P.3d 114, 118 (2002).
                             Fourth, appellant contends that insufficient evidence was
                adduced at trial to sustain his conviction of burglary. The standard of
                review for a claim of insufficient evidence is whether the evidence, when
                viewed in the light most favorable to the prosecution, was sufficient to
                establish guilt beyond a reasonable doubt as determined by a rational trier
                of fact. Jackson v. Virginia, 443 U.S. 307, 319 (1979); McNair v. State, 108
                Nev. 53, 56, 825 P.2d 571, 573 (1992). What weight and credibility to give
                conflicting testimony is for the jury to determine, and a reviewing court
                will not disturb a verdict if it is supported by substantial evidence. Bolden
                v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                            Appellant claims that the State failed to establish that he had
                the requisite intent to commit a larceny when he had authorization to be
                in the hotel. 'As in any other case where the intent is material, the intent
                need not be proved by positive or direct evidence, but may be inferred from
                the conduct of the parties and the other facts and circumstances disclosed
                by the evidence." Mathis v. State, 82 Nev. 402, 406, 419 P.2d 775, 777
                (1966) (quoting State v. Thompson, 31 Nev. 209, 217, 101 P. 557, 560
                (1909));   see also NRS 193.200 ("Intention is manifested by the
                circumstances connected with the perpetration of the offense, and the
                sound mind and discretion of the person accused."). The jury heard
                testimony that, although appellant was not a registered guest, he had

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                permission from the director of hotel security to visit the guestroom area
                to briefly speak with friends who were staying at the hotel. The jury
                observed appellant on videotape speaking to a hotel maid then going into a
                guestroom he had no permission to enter. The jury saw appellant leaving
                the area with property that was later discovered to be missing from the
                guestroom. From the evidence presented, a juror could reasonably infer
                that appellant had the requisite intent to commit larceny upon entering
                the guestroom.
                            Having considered appellant's claims' and concluded that no
                relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.


                                           /                      ,J.




                cc:   Hon. Abbi Silver, District Judge
                      Oronoz & Ericsson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       'Appellant initially raised an insufficiency-of-evidence claim with
                regard to his conviction of preventing or dissuading a witness from
                testifying or producing evidence but subsequently withdrew the claim.



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A